 1   RUSSELL S. HUMPHREY, SBN 208744
     343 E. Main Street, Suite 714
 2   Stockton, Ca. 95202
     Telephone: (209) 625-8976
 3   Facsimile: (209) 625-8673
     Email: rshumphreylaw@yahoo.com
 4
     Attorney for Defendant
 5
 6
 7
 8
 9                                      IN THE UNITED STATES DISTRICT COURT

10                                        EASTERN DISTRICT OF CALIFORNIA

11
12
13    UNITED STATES OF AMERICA,                          Case No. 2:19-cr-053-WBS

14
                                                         STIPULATION AND ORDER TO
15                     PLAINTIFF,                        CONTINUE SENTENCING DATE

16           v.

17
18    DENNIS MORITA,

19
20    DEFENDANT.

21
22
              Defendant Dennis Morita (“Defendant”) and the United States of America, through their
23
     counsel Assistant United States Attorney Matthew Thuesen, hereby agree and STIPULATE to each
24
25   of the following;

26            1) the Court vacate the currently set judgment and sentencing hearing date of March 30,
27
     2020; and;
28


     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
 1            2) the Court continue the judgment and sentencing hearing to the agreed upon dates noted
 2   below;
 3
              a. Judgment and Sentencing:                                          June 8, 2020 at 9:00 am
 4
              b. Reply or statement of non-opposition no later than:                     June 1, 2020
 5
              c. Motion for correction of the Presentence Report                         May 22, 2020
 6
                        filed with the Court and served on the Probation
 7
                        Officer and opposing counsel no later than:
 8
              d. Presentence Report filed with the Court and                             May 18, 2020
 9
                        disclosed to counsel no later than:
10
              e. Counsel’s written objections to the Presentence Report                  May 11, 2020
11
                        delivered to the Probation Officer and opposing
12
                        counsel no later than:
13
              f. Proposed Presentence Report disclosed to counsel no later than:         April 27, 2020
14
15
              The Probation Officer does not oppose the proposed amendments. The parties, therefore,
16
     respectfully request the Court amend the sentencing date and schedule for disclosure of the
17
     Presentence Report accordingly.
18
19
20   Date: March 20, 2020.
                                                              /s/ Russell S. Humphrey
21
                                                              ____________________________
22                                                            RUSSELL S. HUMPHREY, Attorney for
23                                                            Defendant

24
25   Date: March 20, 2020                                     MCGREGOR W. SCOTT
26                                                            United States Attorney
                                                              /s/ Matthew Thuesen
27                                                            ______________________________
                                                              MATTHEW THUESEN
28
                                                              Assistant United States Attorney

     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
 1
 2
 3                                                 ORDER
 4            Upon stipulation of the parties and good cause having been shown, the Court adopts the
 5   parties’ stipulation as its order.
 6
     IT IS SO ORDERED.
 7
 8   Dated: March 25, 2020

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
